             Case 2:12-cv-00184-wks Document 529 Filed 06/09/20 Page 1 of 1




                                      UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF VERMONT

*************************
                                    *
JANET JENKINS, et al                *
                         Plaintiffs *
                                    *
v.                                  *                                              Civil No. 2:12-cv-184-wks
                                    *
KENNETH L. MILLER, et al            *
                                    *
                         Defendants *
                                    *
*************************

                                              DISCOVERY CERTIFICATE

        I hereby certify that on this date, June 9, 2020, Timothy Miller’s Responses to Plaintiff
Janet Jenkins’ Second Set of Requests for production to All Defendants were served on all
counsel of record by email.



                                                              Respectfully submitted,
                                                              Timothy D. Miller
                                                              By his attorneys,
                                                              WADLEIGH, STARR & PETERS, P.L.L.C.
                                                              By     /S/ Michael J. Tierney
                                                              Michael J. Tierney – VT Bar No. 5275
                                                              95 Market Street
                                                              Manchester, NH 03101
                                                              (603) 669-4140
                                                              mtierney@wadleighlaw.com



G:\D54500\54954\pleadings\Discovery Cert - Answers of Timothy Miller.6.9.20.docx




                                                                  1
